Opinion of the Court
Darden, Judge:
Tested by the standards laid down in United States v Care, 18 USCMA 535, 40 CMR 247, the inquiry into the accused’s plea of guilty would not meet the criterion that must apply to cases tried thirty days after the decision in Care. In this case, however, the accused, in mitigation, admitted his guilt, saying: “Gentlemen, my plea of guilty is, in fact, I am guilty of all the specifications and charges there. As far as an excuse, I have no excuse.” We are, therefore, satisfied that accused’s guilty plea, in this case, is provident.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.